U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QA (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A through N/A Commission File No. 000-53612 Bonanza Goldfields Corp. (Name of registrant as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No. 736 East Braeburn Drive, Phoenix, AZ 85022 (former address 2415 East Camelback Road, Phoenix, AZ 85016) (Address of principal executive offices) (928) 251-4044 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non–Accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding November 13, 2012 Common stock, $0.0001 par value BONANZA GOLDFIELDS CORP. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHSENDEDSEPTEMBER 30, 2012AND 2011 TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Balance Sheets 4 Statements of Operations 5 Statement of Cash Flows 6 Notes to Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II– OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 33 Item4. Mine Safety Disclosures 33 Item5. Other information 33 Item6. Exhibits 34 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act 2 PART I – FINANCIAL INFORMATION EXPANATORY NOTE This Amendment of Form 10-Q amends the Quarterly Report on Form 10-Q for the three months ended September 30, 2012 (the “Original Report”) and is being filed by Bonanza Goldfield Corporation (the “Company”) in response to comments by the Securities and Exchange Commission to amend disclosure in Item 1. Business, Note 6, Equity insertion of the Fraudulent Issuance of Stock by Past Management, Item 7 Management Discussion and Analysis of Financial Condition and Results of or Plan of Operation under caption Overview, caption Liquidity and Capital Resources, Item 4 Controls and Procedures, Item 1A. Risk Factors, and Item 6, Exhibits and Reports. The Company amended these sections to provide more detailed disclosure to these items and extended disclosures to provide the shareholder more detailed information related to the management, prior management and operational matters. ITEM 1. INTERIMFINANCIAL STATEMENTS AND NOTES TO INTERIM FINANCIAL STATEMENTS General The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's latest Annual Report filed with the SEC on Form 10-K for the year ended June 30, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. 3 TABLE OF CONTENTS BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) BALANCE SHEETS (Unaudited) September 30, June 30, ASSETS: CURRENT ASSETS Cash $ $ Prepaid expenses - Total current assets Property and equipment, net Mining claims TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accrued interest Accounts payable and accrued liabilities - related party - Disputed payable Common stock payable Deferred liabilities Convertible note payable Notes payable TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' DEFICIT: Series A Preferred stock, $0.0001 par value, 20,000,000 shares authorized; noneissued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 331,656,125 and 320,862,680 issues and outstanding for September 30, 2012 and June 30, 2012, respectively. Additional paid-in capital Subscription receivable ) - Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 TABLE OF CONTENTS BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Period from March 6, (inception) For the Three Months Ended through September 30, September 30, REVENUE $
